DETAILED ACTION
Claims 1-20 are pending in the present application.  The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Arguments
Regarding to the Double Patenting Rejections:
Applicant has not amended the claims to be patentably distinct from the conflicting claims of U.S. Patent No.   9,164,531, 10,282,164, 10,303,431, 10,324,684, 9,348,354, 8,370,678, 8,689,036, and 8,938,637, nor has applicant filed the appropriate terminal disclaimer.  Applicant has therefore failed to overcome the rejection.

Regarding 103 Rejection based on Sullivan and VanDeusen:
02/11/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that VanDeusen does not describe synchronizing playback of the same media content by multiple media playback devices.  Examiner agrees.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Sullivan teaches a system for synchronizing the playback of a digital audio broadcast on a plurality of network output devices. The system comprising a first media player configured to transmit to a second media players, a clock timing information including a first future playback time relative to the clock of the first media player, and the second media configured to play the at least one portion of the audio information in synchrony with first media player in according to the first future playback.  The differences between Sullivan and the claimed invention is that Sullivan’s system required the first media player to synchronize its own clock with all other players clock before playing the audio stream and to perform drift correction during playback.  VanDeusen was relied upon to provide the teachings for determining the differential between the first clock of the media provider and the second media player clock and to update the first future playback time at which the second media is to play the at least one portion of the audio information in synchrony with the first clock.  Such modification would help to reduce latency and improve performance for Sullivan’s system.
Therefore, examiner submits that the combination of Sullivan and VanDeusen anticipated the claimed invention including the newly amended limitations (see further discussion below).

Regarding 103 Rejection based on Sullivan and Hull:
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
	Applicant’s representative argues that Hull does not teach or suggestion of synchronizing playback of content among multiple media playback devices.  Examiner agrees.
However, Hull was not relied upon to describe synchronizing playback of content among multiple media playback devices, but rather to show the method for updating the future playback time corresponding to the audio information based on the timing different between the clock of different processor.
[0071] For synchronization purposes, clock initialization is generally not an issue when the video and audio data are captured by using the same processor as that processor's clock may be used for the timestamp, e.g. when PRA 100 uses a single processor to capture the information. However, if the video information and any of the audio tracks are captured using different processors, then special synchronization procedures have to be performed if the clocks of the various processors are not set to the same time. These special synchronization procedures may include designating one of the processors (typically, the processor that performs video capture) as the "master." At startup time the difference in time between the master's clock and the non-master clocks is recorded. The difference value is then used by the non-master systems to calculate and output master-adjusted timestamps. Alternatively, the non-master systems may query the master for its clock value before generating a timestamp. While this method may increase the communication costs, it compensates for differences in clocks that become more evident over time. 

Therefore, examiner submits that Sullivan in view of Hull anticipated the claimed invention including the newly amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan in view of VanDeusen.
Regarding claim 1, Sullivan teaches a system comprising:
a first media player [Reference device (PCA)] comprising a first clock, wherein the first media player is configured to transmit, to one or more additional media players, clock timing information related to the first clock, audio information, and playback timing information corresponding to the audio information, wherein the playback timing information comprises a first future playback time relative to the first clock when the one or more additional media players are to play at least one portion of the audio information in synchrony with the first media player; and
a second media player [Second Device (PCn)]comprising a second clock, wherein the second media player is configured to (i) receive, from the first media player, the clock timing 
[0030] In a first method, a digital audio time code inserter adds a reference time value to a digital audio stream, for the purpose of keeping multiple receivers of an audio stream synchronized with one another. This method may require that the transmitting device be in sync with the receivers. The device sending audio simply adds an absolute time reference value to the digital audio stream, every n seconds or milliseconds. If a computer receiving an audio signal has an accurate time reference common with other device(s), it can keep the signal in sync with the transmitting device by comparing the reference time in the audio stream with its own time clock. This is similar in concept and purpose to the Society of Motion Picture and Television Engineers (SMPTE) time codes added to audio and video signals in professional recording applications. This method may require that the computer be used as a source of the audio stream have a clock that has been synchronized with all receiving devices. It is assumed that the receiver can strip the time code from the digital audio stream before further processing. The transmitting device first sets its own clock, then sets the clocks on all receiving devices. Each receiver periodically adjusts itself for time drift. The transmitting device inserts a time code into the audio stream using the Digital Audio Time Code Inserter. The transmitting device may "pad" the time relative to its actual broadcast, i.e., add an offset time value (and if it is also playing audio, synchronize its playback with this padded time value). It may do this to allow each receiver the ability to buffer some audio before beginning playback, and to be able to adjust its playback either forward or backward in time to affect synchronization. Each device keeps the playback of the audio in sync with other devices by synchronizing the audio stream playback with its own (synchronized) clock. 


[0032] In a third method, one device can determine whether a specific section of the digital audio stream is being played either behind or ahead of the same section being played on another device, the reference device.  This method may require that only the receivers stay in sync.  This method may require that the reference device transfer to the second device a brief portion of a digital waveform it is playing (a series of digital audio samples), along with the exact time at which this waveform is expected to play.  The second device locates the same waveform sample in its stream, and can then use it as a reference to adjust its own playback of the audio stream to be in sync with the reference.  The waveform is only a small part of the audio stream it might be a small set of sequential audio samples, or a set of every nth audio sample, to be determined by empirical test.  The transmitting device might or might not be playing audio, and could be remote from the receiving devices.  If the transmitting device is local and playing audio, it would participate in the same synchronized audio playback method as described below.  This method A single time reference device PCA (one of the receivers) first sets its own clock, then sets the clocks on all the other receiving devices, as described above.  PCA also keeps a record of the latency value for each receiver.  Each receiver periodically adjusts itself for time drift.  PCA determines an arbitrary reference interval/audio delay value (i.e., 2 seconds).  PCA may keep its own playback of the audio stream delayed by this value.  At exactly each reference interval (i.e., every 2 seconds) in the incoming stream, PCA captures a brief signature digital "waveform" of the audio (a series of audio sample values, enough to identify a unique segment of audio).

[0055] The above process described three separate roles for devices. However, a single device could take on any of the three roles described, i.e., it could be a receiver and the time reference, or the time reference and the audio transmitter, etc. The process is a single time reference device (probably one of the receivers) first sets its own clock, then sets the clocks on all other receiving devices. Each receiver periodically adjusts itself for time drift. Keeping time synchronized on all receivers is its only responsibility. Each receiving device keeps the playback of the audio in sync with other devices by obtaining the exact time of the received pulse relative to its own (synchronized) clock, and then delaying the audio until the pulse exactly aligns with the next multiple of the pulse interval. For instance, if the pulse interval is once every 5 seconds, but the pulse appears 570 milliseconds prior to 2:15, the audio playback is delayed for 570 milliseconds. Note that the effect of this is that the playback on all devices is in sync, but always behind the transmission by approximately the pulse interval. 

In other words, Sullivan teaches a system that required the main media player to synchronize the clock of all other media players and each player is to periodically adjust itself for time drift.  The method may require that the main media player to be used as a source of the audio stream having a clock that need to synchronize with all other players before playing the audio stream and to perform drift correction during playback  which may increase complexity and delay.  
Sullivan does not teach determine a differential between the second clock and the first clock based on the clock timing information, based on the determined differential between the second clock and the first clock, update the first future playback time at which the second media player is to play the at least one portion of the audio information in synchrony with the first media player, when the second clock reaches the updated first future playback time at which the 
VanDeusen teaches a method and device for compensating clock drift in a coordinated computer system.  More particularly, a method and device are provided for adjusting the future playback time of encoded digital data to compensate for a mismatch between the clock of the device [Encoder] that is providing the data and the clock of the device that is decoding [Decoder] and rendering the data in a digital data transmission system.  Specifically, VanDeusen teaches determine a differential between the second clock [Decoder clock] and the first clock [Encoder clock] based on the clock timing information, based on the determined differential between the second clock and the first clock, update the first future playback time at which the second media player is to play the at least one portion of the audio information, and when the second clock reaches the updated first future playback time at which the second media player is to play the at least one portion of the audio information.

(col. 1 line 26-40)   The encoder places time stamp data in headers of the packets.  The time stamp data represents the value of the encoder clock at various intervals, so that the decoding and encoding can be synchronized.  In hardware decoders (for example, set-top boxes) the clock values represented in the time stamps are used to synchronize the decoder clock with the clock used to encode the data.  Different time stamps may be used, for example, to indicate presentation time (the time at which a packet should be rendered (played), decode time (the time at which a packet should be decoded), and the reference value of the encoder system clock (at the time the data packet is created)).  These time stamps are known as presentation time stamps (PTS), decoding time stamps (DTS), and system clock references (SCR).

(2)   An embodiment of a system for encoding, transmitting, and decoding digital data is shown in FIG. 1. In the example of FIG. 1, the system encodes audio and video data and transmits the data (for example, via a network, such as the Internet or a cable network; or via a wireless system, such as a radio signal broadcast system). The operation of systems of the type shown in FIG. 1 is further described in the MPEG Specification.

encoder 1 side and a decoder 2 side. The encoder 1 receives video 10 and audio 11 data (e.g., the analog audio and video output of a movie player). A video encoder 12 and an audio encoder 13 may each include a coder/decoder ("codec") and software for sampling the data to create digital audio and video data, according to standard analog to digital conversion techniques, for example, those used in pulse code modulation systems. The encoded digital data is then passed to audio 15 and video 14 packetizers (e.g., software modules) that prepare the data for transmission by dividing it into packets and inserting a packet header at the beginning of the packet. The information in the headers may include data indicating the beginning and length of a packet, time stamp data, and other data helpful to the decoder 2 side. The output of each packetizer is a packetized elementary stream (PES), that is, a stream of packetized digital data. The video PES 16 and audio PES 17 are each output to a transport stream multiplexer 19. 

(5)   A channel of encoded digital data 21 is transmitted to the decoder side 2 (e.g., via a network, such as the Internet; a wireless system, such as a radio signal broadcast system; or a cable network). The channel 21 is input into a channel-specific demodulator 22, for example a hardware device or a software module, that decodes the channel 21 into a transport stream 23, as described in the MPEG Specification. A transport stream demultiplex and decoder 24 is, for example, a software module designed to decode the transport stream 23 into a video PES and an audio PES. The audio and video PESs 16, 17 are output to a PES source module 25, which adjusts the time stamps of the PESs 16, 17, according to the decoder's clock and outputs the video PES 16 to a video decoder 26 and the audio PES 17 to an audio decoder 27. The video and audio decoders 26, 27 may be, for example, software modules designed to decode the digital video and audio data, e.g., using codecs. In one embodiment of the present invention, the audio and video decoders 26, 27 are software objects designed in compliance with the Microsoft.RTM. Component Object Model (COM) framework. See The Component Object Model Specification, Draft Version 0.9, Oct. 24, 1995, Microsoft Corporation, Seattle, WA and Digital Equipment Corporation, Maynard, MA. The decoder modules 26, 27 decode and convert the digital data into decoded video 28 frames and decoded audio 29 samples that are output to components of the computer system for converting to playable analog signals (e.g., audio and video codecs 3,4) and playing them to a user (e.g., speakers, monitor--not shown). In an embodiment of the present invention, the PES source module 25 is effectively an "interrupt driven"module in that it is driven by the arrival of packets and requests from downstream components to be fed with more packets, rather than by any direct clock input. The PES source module 25 adjusts the time stamps of the audio data packets to compensate for any mismatch between the encoder clock and the decoder clock, as further explained below.   [Read further par. (17)-(20)]

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the system of Sullivan with the method of determining a differential between the second clock and the first clock based on the clock timing information, based on the 
Regarding claim 2, Sullivan teaches the second media player is further configured to buffer the audio information [par. 0033].
Regarding claim 3, VanDeusen teaches second media player [2 Encoder] is further configured to adjust a sample rate of one or more portions of the audio information to compensate for a difference between a clock rate of the first clock and a clock rate of the second clock [see par. (22) and (23) - The decoded audio samples 29 are sent to an adjustment module 45. The adjustment module 45 includes software stored in memory that adjusts the decoded audio samples 29, to compensate for clock skew by performing a sample rate conversion based on the linear scale factor].
Regarding claim 4, VanDeusen discloses the second media player adjusting the sample rate of one or more portions of the audio information to compensate for a difference between a clock rate of the first clock and a clock rate of the second clock comprises, for an individual portion of the audio information, the second media player modifying the individual portion of the audio information to either increase or decrease a number of audio samples per second included in the individual portion of the audio information [par. (24) – added or subtracted].

Regarding claim 8, VanDeusen teaches the second media player is further configured to adjust a sample rate of one or more portions of the audio information to compensate for a difference between a clock rate of the first clock and a clock rate of the second clock, and wherein adjusting the sample rate of one or more portions of the audio information to compensate for the difference between the clock rate of the first clock and the clock rate of the second clock comprises: modifying at least one frame of the series of frames to either increase or decrease a number of audio samples played during a playback time period for the frame included in the series of frames [see par. (22)-(25)].
Regarding claim 9, Sullivan in view of VanDeusen teaches first future playback time corresponds to a first frame in the series of frames [see par. 0032 of Sullivan and par. (22) to (25) of VanDeusen].
Regarding claim 10, Sullivan teaches  an indicator of a respective future playback time, relative to the first clock, at which the one or more additional media players are to play audio information in the individual subsequent frame in synchrony with the first media player [par. 0030-0032].
Regarding claim 16, Sullivan teaches the first media player is configured to transmit the playback timing information corresponding to the audio information to the one or more additional media players in a separate communication from the audio information [see fig. 1].
Regarding claim 17, Sullivan teaches the second media player is configured to (i) receive a first portion of the audio information from the first media player before beginning to play back 
Regarding claim 20, Sullivan teaches a third media player comprising a third clock, wherein the third media player is configured to (i) receive, from the first media player, the clock timing information, the audio information, and the playback timing information corresponding to the audio information, (ii) determine a differential between the third clock and the first clock based on the clock timing information, (iii) update the first future playback time based on the determined differential, and (iv) when the third clock reaches the updated first future playback time, play the at least one portion of the audio information in synchrony with the first media player and the second media player [see PCC  a third media player in fig. 1].

Allowable Subject Matter
Claims 5-6, 11-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the Double Patenting rejection set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-6, 11-15 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the subject matter as claimed in claims 5-6, 11-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115